         Case: 1:20-cv-00069-SA-RP Doc #: 5 Filed: 06/25/20 1 of 2 PageID #: 42




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

THEOTIS RANDLE                                                                             PETITIONER

v.                                                                            No. 1:20-CV-00069-SA-RP

JOSHUA DAVIS                                                                              RESPONDENT


                            ORDER GRANTING PETITIONER’S MOTION
                             TO PROCEED IN FORMA PAUPERIS AND
                                DIRECTING STATE TO RESPOND

        Theotis Randle has filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254 and

seeks to proceed in forma pauperis. It is ORDERED:

        1. That the petitioner’s application for leave to proceed in forma pauperis is GRANTED.

        2. No later than September 08, 2020, the respondent, through Lynn Fitch, the Attorney

General of the State of Mississippi, must file his answer to this petition, along with full transcripts of

all proceedings in the state courts of Mississippi arising from the charge of sexual battery against

petitioner in the Circuit Court of Clay County, Mississippi (to the extent such transcripts are relevant

to the State’s response).

        3. Within 14 days of service upon him of a copy of respondent’s answer, petitioner may file

his traverse or reply to the allegations contained in such answer.

        4. The clerk of this court will serve by email (Return Receipt, High Importance) a copy of

the petition, this order, acknowledgment of service of process form, and any other initial filings, upon

Lynn Fitch, Attorney General of the State of Mississippi, or her lawful successor, to Assistant

Attorneys General Jerrolyn Owens and Bridgette Grant. The respondent must electronically file the

completed acknowledgment of service of process form upon receipt.
         Case: 1:20-cv-00069-SA-RP Doc #: 5 Filed: 06/25/20 2 of 2 PageID #: 43




        Petitioner is warned that failure to keep this court informed of his current address could also

lead to dismissal of his lawsuit.

        SO ORDERED, this, the 25th day of June, 2020.



                                                /s/ ROY PERCY
                                                UNITED STATES MAGISTRATE JUDGE
